UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7667


LARRY WILLIAMS,

                  Plaintiff - Appellant,

          v.

S. WARDEN BODISON; WARDEN F. THOMPSON; CAPTAIN BRITENHART;
GOODWING GEORGE; LT. D. MAGHEE; WARDEN HUNTED; SGT. WILSON;
JON OZMINT; NFN MAHAFF; SGT. SANFORD; NFN JEFFERSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:14-cv-04289-MGL)


Submitted:   February 23, 2016              Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Williams appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his

42 U.S.C.   § 1983   (2012)   complaint         under   28    U.S.C.   § 1915A(b)

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    Williams      v.       Bodison,   No.    2:14-cv-04289-MGL

(D.S.C. Sept. 21, 2015).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and       argument      would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         2